No. 13087

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                       1975



I n t h e Matter of t h e E s t a t e of
A T U N. FENDER
  RH R

LOUIS HERDEGEN,

                            Appellant,



WILLIS McKEON, Executor,

                            Respondent.



Appeal from:        D i s t r i c t Court of t h e Seventeenth J u d i c i a l D i s t r i c t ,
                    Honorable Thomas Dignan, Judge p r e s i d i n g .

Counsel of Record :

      For Appellant :

             Burns, Solem and Mackenzie, Chinook, Montana
             William Solem argued, and S t u a r t C. Mackenzie
              appeared, Chinook, Montana

      For Respondent:

             Granat and Cole, Malta, Montana
             Stephen Granat argued, Malta, Montana



                                             Submitted:       September 24, 1975

                                               ~ e c i d e d : QCP   1-7 i g d ~
Filed:   P
              i f    d:L
                                           No. 13088

          I N THE SUPREME C U T O THE STATE O M N A A
                           OR    F           F OTN
                                                 1975



STATE O M N A A ex r e 1 LOUIS HERDEGEN,
       F OTN

                                      Relator,



DISTRICT C U T O THE SEVENTEENTH JUDICIAL
          OR    F
DISTRICT OF THE STATE O M N A A I N AND
                       F OTN,
FOR THE C U T O PHILLIPS AND T E HONORABLE
         O NY F                    H
T O A DIGNAN, PRESIDING J U D G E THEREOF,
 HMS

                                      Respondents.



ORIGINAL PROCEEDING:

     Counsel of Record :

               For R e l a t o r :

                          Burns, Solem & Mackenzie, Chinook, Montana
                          William M. Solem argued and S t u a r t C. Mackenzie
                           appeared, Chinook, Montana

               For Respondents:

                           Granat and Cole, Malta, Montana
                           Stephen Granat argued, Malta, Montana



                                                        Submitted:     September 24, 1975

                                                           Decided   : ~ C T I7
          -q   (   2 7 .- ,
                       I , ,
                                 *


Filed :                        . kt
PER CURIAM:
             W a r e h e r e c o n s i d e r i n g two c a s e s , b o t h concerning
              e
ehe p r o b a t e of t h e e s t a t e of Arthur N . Fender, deceased.                     No.

13087 i s e n t i t l e d "Louis Herdegen, Appellant v. Willis EJIcI                   "4. W i l l i s M. IYlcI               On t h e f o l l o w i n g d a y , March 28, 1975, W i l l i s McKeon,
an a t t o r n e y i n M a l t a , f i l e d i n t h e same c o u r t a p e t i t i o n f o r
p r o b a t e o f w i l l o f A. N . F e n d e r , e x e c u t e d on October 1 2 , 1972,
and r e q u e s t i n g t h a t h e be a p p o i n t e d e x e c u t o r .       That p e t i t i o n w a s
g i v e n c a u s e No. 2790.            The two w i l l s were i d e n t i c a l a s t o t h e
d i s p o s i t i v e provisions, t h e only difference being t h e executor
named.
               L o u i s Herdegen f i l e d o b j e c t i o n s t o t h e p r o b a t e of t h e
w i l l o f f e r e d by F J i l l i s McKeon on t h e grounds t h a t i t was n o t t h e
d e c e d e n t ' s l a s t w i l l , d e c e d e n t having e x e c u t e d a w i l l s u b s e q u e n t
t o t h e one o f f e r e d by I4cKeon.             McKeon f i l e d o b j e c t i o n s t o t h e
p r o b a t e of t h e w i l l o f f e r e d by Herdegen on t h e grounds t h a t de-
c e d e n t a c t e d under d u r e s s , menace, f r a u d o r undue i n f l u e n c e a t
t h e t i m e o f t h e e x e c u t i o n o f t h e w i l l and f u r t h e r upon t h e grounds
t h a t t h e i n s t r u m e n t w a s n o t d u l y o r p r o p e r l y executed and a t t e s t e d a s
r e q u i r e d by t h e laws of Montana.
               T h e r e a f t e r Herdegen f i l e d a motion t o d i s m i s s t h e p u r -
                                                      was
p o r t e d c o n t e s t of t h e w i l l which h e l o f f e r i n g f o r p r o b a t e on t h e
                                                   11
grounds t h a t McKeon was n o t a                      p e r s o n i n t e r e s t e d " w i t h i n t h e meaning
o f s e c t i o n 91-810, R.C.M.             1947, and t h e r e f o r e l a c k e d s t a n d i n g t o
c o n t e s t such w i l l .     The d i s t r i c t c o u r t n e v e r r u l e d on t h i s motion,
b u t proceeded t o s e t b o t h p e t i t i o n s f o r a h e a r i n g on May 1 2 , 1975.
Testimony was t a k e n and b r i e f s were f i l e d .                    IslcKeon was a l l o w e d t o
a t t a c k t h e v a l i d i t y o f t h e w i l l o f f e r e d by Herdegen.              A t t h e hearing
t e s t i m o n y was t a k e n from f i v e w i t n e s s e s , i n c l u d i n g McKeon, which
was reduced t o w r i t i n g and made p a r t o f t h e c o u r t r e c o r d .
               On June 1 9 , 1975, t h e d i s t r i c t c o u r t judge i s s u e d a n

o r d e r denying t h e p r o b a t e o f t h e L a s t W i l l and Testament o f A r t h u r
N . Fender, o f f e r e d by Herdegen and a d m i t t e d t h e w i l l o f f e r e d by

McKeon, d a t e d October 1 2 , 1972.
               The t r i a l c o u r t , a f t e r Herdegen a p p e a l e d t o t h i s Court
f i l e d a memorandum d i r e c t e d t o t h i s Court f o r c o n s i d e r a t i o n i n
deciding t h e cause.              The memorandum d o e s n o t amount t o f i n d i n g s and
w i l l n o t be c o n s i d e r e d .
                                              - 4 -
              Notices of a p p e a l were f i l e d June 2 3 , 1975 of t h e o r d e r
denying p r o b a t e of t h e w i l l o f f e r e d by Herdegen, and t h e o r d e r admit-

t i n g t h e w i l l of October 1 2 , 1972, t o p r o b a t e and appointment of
W i l l i s McKeon a s e x e c u t o r .
              S e v e r a l i s s u e s were s e t f o r t h and argued b u t we f i n d t h e
c o n t r o l l i n g i s s u e t o be t h e f a i l u r e of t h e d i s t r i c t c o u r t t o r u l e
on t h e Ilerdegen motion t o d i s m i s s on t h e b a s i s of t h e f a c t W i l l i s
NcKeon had no s t a n d i n g t o appear and c o n t e s t t h e w i l l o f f e r e d by
Herdegen.
              This i s s u e was decided by t h i s Court i n H i l l v. D i s t r i c t
Court, 126 Mont. 1, 4 , 5 , 242 P.2d 850.                         I n H i l l a w i l l was
executed naming H i l l t h e e x e c u t o r .           A second c o d i c i l named him
e x e c u t o r , b u t under a t h i r d c o d i c i l t o t h e w i l l he was removed a s
e x e c u t o r and one J . W. Rees was named s o l e e x e c u t o r .                H i l l objected
t o and opposed ~ e e s 'p e t i t i o n f o r p r o b a t e of t h e w i l l and t h e
t h i r d c o d i c i l , c l a i m i n g t h a t t h e t e s t a t r i x wa,s incompetent when
s h e made t h e t h i r d c o d i c i l naming Rees e x e c u t o r .          Rees demurred t o
H i l l ' s o b j e c t i o n s and t h e demurrer was s u s t a i n e d f o r t h e r e a s o n
t h a t H i l l was n o t a "person i n t e r e s t e d " i n t h e e s t a t e having l e g a l
c a p a c i t y t o c o n t e s t o r oppose t h e p r o b a t e .    H i l l appealed.

                                    -
              T h i s Court i n H i l l c i t e d w i t h a p p r o v a l 57 Am.Jur.,           Wills,
! 798, pp.
 j                 541, 542:
              l'
                Under s t a t u t e s which permit t h e c o n t e s t of w i l l s by
              persons i n t e r e s t e d o r c l a i m i n g t o b e i n t e r e s t e d i n t h e
              decedent's e s t a t e , the general r u l e i s t h a t a contestant
              must have some pecuniary o r b e n e f i c i a l i n t e r e s t i n t h e
              e s t a t e of t h e decedent t h a t i s d e t r i m e n t a l l y a f f e c t e d by
              t h e w i l l . Although t h e r i g h t t o maintain a w i l l c o n t e s t
              does n o t depend upon t h e e x t e n t o r p r o p o r t i o n of t h e
              c o n t e s t a n t ' s share i n the decedent's e s t a t e , o r t h e
              amount of t h e d e t r i m e n t s u f f e r e d by t h e c o n t e s t a n t , i t
              does depend upon t h e f a c t t h a t t h e c o n t e s t a n t may b e
              deprived by t h e w i l l of some i n t e r e s t of pecuniary v a l u e ,
              worth, advantage, o r use i n t h e e s t a t e . The mere circum-
              s t a n c e t h a t a person may b e i n t e r e s t e d i n t h e a d m i n i s t r a -
              t i o n , d i s t r i b u t i o n , o r p a r t i t i o n of an e s t a t e i s n o t
              s u f f i c i e n t i f he w i l l n o t s u f f e r any d e t r i m e n t from t h e
              w i l l . As s t a t e d , an i n t e r e s t i n t h e p r o p e r t y of t h e
              e s t a t e d e t r i m e n t a l l y a f f e c t e d by t h e w i l l i s t h e founda-
              t i o n of t h e r i g h t t o c o n t e s t i t . "
             F u r t h e r i n H i l l , t h e Court c i t e d I n Re ~ ' ~ r i e n E s t a t e ,
                                                                                    '


             11 1
                 Sometimes i t happens t h a t a l a t e r w i l l makes no
             change a t a l l i n t h e d i s p o s i t i o n of t h e t e s t a t o r ' s
             e s t a t e , b u t merely nominates a d i f f e r e n t e x e c u t o r .
             I n such a c a s e , why should t h e e s t a t e be burdened
             by w i l l c o n t e s t proceedings f o r t h e s o l e purpose of
             determining which of t h e two r i v a l c l a i m a n t s should
             be permitted t o a c t a s executor?
                                      .              -                  -
             and t h e b e t t e r r e a s.o n i n g f a. , r t h e r u l e t h a t a
                                             . .        vo
                                                                                      .....
             "'1t i s o u r c o n c l u s i o n t h a t ;k 9; " t h e weight of a u t h o r i t y
                                      -


             c o n t e s t cannot be i n i t i a t e d by an e x e c u ~ o rnamed i n a
                              T  - ..
             p r i o r w i l l . "'     (Emphasis s u p p l i e d ) .
             I n c o n c l u s i o n t h e Court i n -7 i l l
                                                      H                     stated:
             II
               Since i f t h e r e were no w i l l , H i l l would n o t succeed
             i n some d e g r e e t o t h e d e c e d e n t ' s e s t a t e , he i s n o t a
             person who may appear and c o n t e s t t h e w i l l .
             "The lower c o u r t , t h e r e f o r e , p r o p e r l y s u s t a i n e d ~ e e s ' s
             demurrer. I I
             The i s s u e was r a i s e d a g a i n i n E s t a t e of Maricich, 140 Mont.
319, 321, 371 P.2d 354.                     The Court s t a t e d :
             I1
              The a p p e l l a n t i n i t i a l l y r a i s e d two q u e s t i o n s :
             (1) Can a named e x e c u t o r i n a p r i o r w i l l m a i n t a i n
             a w i l l c o n t e s t o f a subsequently executed w i l l ?
             As t o t h i s p o i n t he concedes t h a t t h i s q u e s t i o n h a s
             p r e v i o u s l y been b e f o r e t h i s c o u r t and decided ad-
             v e r s e l y t o h i s p o s i t i o n i n S t a t e ex r e l . H i l l v.
             D i s t r i c t Court, 126 Mont. 1, 242 P. 2d 850, 31
             A.L.R.2d 749, and t h e m a t t e r i s now s t a r e d e c i s i s
             9 : +c*tr
             : ;

             See a l s o E s t a t e of French, 137 Mont. 228, 351 P.2d 548.
             It i s c l e a r t h a t 1.fcICeon had no s t a n d i n g t o appear and
c o n t e s t t h e Herdegen w i l l and Herdegen's motion t o d i s m i s s should
have been g r a n t e d .
             I.ZcKeon, i n h i s b r i e f , a r g u e s t h a t he d i d n o t appear and
c o n t e s t t h e w i l l o f f e r e d by Herdegen b u t merely o f f e r e d t h e e a r l i e r
w i l l f o r the c o u r t ' s consideration.                  W f i n d no m e r i t t o t h i s
                                                                 e
argument.           The r e c o r d c l e a r l y i n d i c a t e s :

             1)        There was a c o n t e s t of t h e Herdegen w i l l f i l e d
pursuant t o s e c t i o n 91-901, R.C.M.                    1947, i n which a t r i a l j u r y was
demanded.
                2)      Q u e s t i o r s of f a c t were r a i s e d r e g a r d i n g t h e a t t e s t a -

t i o n of t h e Herdegen w i l l by t h e c o n t e s t .

                3)     A p r o p e r l y f i l e d motion t o d i s m i s s , t o g e t h e r w i t h
s u p p o r t i n g memorandums was f i l e d , and n o t a c t e d on.

                4)      McKeon was a l l o w e d t o p a r t i c i p a t e i n t h e p r o c e e d i n g s .

                R e g a r d l e s s o f what t h e May 1 2 , 1975 h e a r i n g was c a l l e d , i t

was i n r e a l i t y a w i l l c o n t e s t w i t h o u t p r o p e r p r o c e d u r e s b e i n g

followed.            Herdegen w a s d e n i e d t h e r i g h t t o have t h e i s s u e s r a i s e d

by i4cKeon t r i e d b e f o r e a j u r y .
                The o r d e r of t h e d i s t r i c t c o u r t a d m i t t i n g t o p r o b a t e t h e

L a s t W i l l and Testament o f A r t h u r N. F e n d e r , d a t e d October 1 2 , 1972,
and a p p o i n t i n g W i l l i s 14. TMcKeon, e x e c u t o r , i s set a s i d e and v a c a t e d ,

t o g e t h e r w i t h t h e memorandum o f t h e d i s t r i c t c o u r t c o v e r i n g r e a s o n s
f o r n o t a d m i t t i n g t h e second w i l l .

                I t i s o r d e r e d t h a t t h e L a s t W i l l and Testament o f A r t h u r

1 . F e n d e r , d a t e d ?.larch 1 8 , 1975, a p p o i n t i n g Lrxlis Herdegen, e x e c u t o r ,
 S
 i

be admitted t o probate.
                It i s f u r t h e r ordered t h a t t h e d i s t r i c t c o u r t w i l l hold

a h e a r i n g t o d e t e r m i n e p r o p e r and r e a s o n a b l e c h a r g e s f o r c o s t s
and f e e s .




            M. Chief J u s t i c e James T . H a r r i s o n t o o k no p a r t i n
              r
t h i s opinion.